DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1, in the reply filed on 06/08/2022 is acknowledged. Applicant’s election without traverse of EDTA (species of reactant), in the reply filed on 06/08/2022 is acknowledged.
Claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2022.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasevic-Canovic et al (J Serb Chem Soc, 70(11), 1335-1345, 2005), in view of Ambrozova et al (Molecules, 2017, 22, 1107, 1-13).
Tomasevic-Canovic taught the purification of clinoptilolite, by reaction with EDTA [abstract; title; page 1337 at the last ¶; page 1338, section entitled Extraction procedure]. Three samples were tested. In Sample 1, the heavy metal burden was reduced by 86 % (0.1 mol/dm3 EDTA) in the solid phase. This is comparative to a reduction of 29 % and 26 %, respectively from Samples 2 and 3 at the same concentration of EDTA [see page 1340, 1st full ¶; Table III]. In the solid and liquid phases [see Table VI],  a solid: liquid ratio of 1:10 reduced by the heavy metal burden by 1.02 %, comparative to a 0.51 % reduction at an increased ratio of 5:10 (see also Fig, 2 showing a nearly 80 % Pb reduction at a solid: liquid ratio of 1:10, versus a 10 % reduction of Pb at a ratio of 1:50).
Tomasevic-Canovic differs from the claimed invention in that Tomasevic-Canovic was silent treating the reaction of clinoptilolite and EDTA with a strong reducing agent, as instantly recited in claim 1.
Ambrozova disclosed [page 2, 1st full ¶] a demand for high quality and pure clinoptilolite, where the use of aluminum hydroxide is the most common way (in the prior art) to produce pure clinoptilolite [page 2, section 2.1, 1st ¶]. The Examiner notes that aluminum is a strong reducing agent.
Since Tomasevic-Canovic was concerned with the purification of clinoptilolite, it would have been prima facie obvious to one of ordinary skill in the art to include aluminum hydroxide within Tomasevic-Canovic, as was taught by Ambrozova. The ordinarily skilled artisan would have been so motivated because the use of aluminum hydroxide is the most common way to produce pure clinoptilolite, as taught by Ambrozova [[page 2, section 2.1, 1st ¶].
The instant claim 1 recites at least a 2X reduction of heavy metal in the solid and liquid phases. 
The Tomasevic-Canovic reductions of the heavy metal burden meet the claim 1 limitation of at least a 2X reduction. For example, in the solid phase, Tomasevic-Canovic taught 86 %, versus 29- and 26 % reductions (based on varying concentrations of EDTA); in the solid and liquid phases Tomasevic-Canovic taught 1.02 % versus 0.51 % reductions, and 80 % versus 10 % reduction (based on varying ratios of the solid and liquid phases). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612